DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers as required by 37 CFR 1.55. A translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Election/Restrictions
The requirement for restriction dated 12/28/20 contained an error in the groupings. The restriction requirement listed the groups as: group I claims 1-10 and 13-14, group II, claims 11-12, group III claims 13-14. Group I should have been directed to claims 1-10 only. In a phone conversation dated 3/18/21 applicant’s representative confirmed election of group I, claims 1-10 without traverse. 
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 2/22/21 is acknowledged.
Claims 1-14 are currently pending. 
Claims 11-14 are withdrawn as directed to non-elected inventions. 
Claims 1-10 are elected and examined on the merits. 
Claim Interpretation
With respect to claims 1 and 7-8, claim scope is not limited by language that does not limit the claim to a particular structure. That is, intended use of an apparatus is insufficient to distinguish the structure of the apparatus from the prior art. See MPEP §§ 2111.02 and 2111.04. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. For example, “for culturing a cell” does not clearly define a structural limitation of the apparatus. Consequently, this limitation is not considered in analyzing the patentability of the apparatus. For examination purposes, claims 1 and 7-8 are interpreted as comprising a polymer-coated planar mesh substrate which is suitable for culturing cells (i.e., is biocompatible). 
With respect to claim 5, a cell is not a required limitation of the claimed substrate. Therefore, for examination purposes, claim 5 is interpreted as comprising an opening equal to the smallest cell type (For example, Pelagibacter ubique, one of the smallest known bacteria, has an average cell diameter of between about 120 to 200nm; thus an opening of 120nm would read on the claims as presented), with no upper limit on the size of the opening (applicant has not limited what constitutes “larger”). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the limitation “each opening of the mesh having a maximum width of 30 µm or larger”. These limitations contradict one another. Thus, it is unclear if 30 µm is intended to be a “maximum” or a minimum width. For examination purposes, claim 4 is interpreted as comprising “each opening of the mesh having a minimum width of 30 µm or larger”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (Development of a mini 3D cell culture system using well defined nickel grids for the investigation of cell scaffold interactions. Journal of Materials Science: Materials in Medicine, Vol. 20 (2009) pages 1483-1493., cited on IDS dated 3/1/19, hereinafter Sun). 
Sun discloses methods of culturing cells on nickel mesh substrates (Abstract). Sun discloses utilizing nickel mesh with square or rectangular apertures with a mesh size between 37 and 420 µm (Nickel grids used for cell culture). A cell suspension containing fibrinogen, thrombin, and cells in Dulbecco’s Minimal Essential Medium are seeded onto the nickel mesh (Cell seeding and cell culture in 2D and 3D culture systems). The coated mesh is then incubated such that the fibrinogen polymerizes around the nickel mesh (Cell seeding and cell culture in 2D and 3D culture systems).
Claim(s) 1, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okeyo et al (Cell adhesion minimization by a novel mesh culture method mechanically directs trophoblast differentiation and self-assembly organization of human pluripotent stem cells. Tissue Engineering Part C: Methods, Vol. 21, No. 10 (3 June 2015) pages 1105-1115., cited on IDS dated 3/1/19, hereinafter Okeyo). 
Okeyo discloses methods of culturing pluripotent stem cells on microfabricated mesh sheets (Abstract). Okeyo discloses forming microstructured mesh sheets out of SU-8 having triangular or rhomboid shapes, wherein the short axis have a length of between about 100 to 200 µm (Fabrication of microstructured thin mesh sheets, Fig. 1). The mesh strands have a width of between 3 and 5 µm (Fabrication of microstructured thin mesh sheets, Fig. 1). The mesh sheets are then coated with Matrigel and seeded with pluripotent stem cells (Cell seeding and culture on mesh sheets). Therefore, every limitation of claims 1, and 4-8 is present in Okeyo and the subject matter is anticipated. 
Claim(s) 1, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al (Simple and novel three dimensional neuronal cell culture using a micro mesh scaffold. Experimental Neurobiology, Vol. 20, No. 2 (30 June 2011) pages 110-115., hereinafter Yoo). 
Yoo discloses methods of culturing cells on a nylon micro mesh coated with cell adhesive polymers (Abstract). Yoo discloses utilizing a nylon micromesh with pore sizes with diameters between 8 . 
Claim(s) 1, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen, Q. (“Characterization of biocompatible parylene-C coating for BioMEMS applications”, [Master’s thesis, Louisiana State University], LSU Digital Commons (2011), pages 1-58, Retrieved from the Internet <URL: https://digitalcommons.lsu.edu/cgi/viewcontent.cgi?article=2477&context=gradschool_theses>., cited on IDS dated 11/19/20, hereinafter Nguyen). 
Nguyen discloses methods of coating various substrates with parylene for cell culture applications (Abstract). Nguyen explains that parylene is a known biocompatible polymer suitable for coating both polymeric and non-polymeric (e.g., nickel) substrates (Abstract). In some embodiments, Nguyen discloses coating a polymethyl methacrylate mesh with parylene (Section 5.1, Fig. 27). Additionally, the parylene coating, particularly O2 plasma treated parylene, allows for cell adhesion and proliferation (Section 5.4). Therefore, every limitation of claims 1, and 7-9 are present in Nguyen and the subject matter is anticipated. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632